Citation Nr: 0210864	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  97-33 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to May 
1969.

This appeal came to the Board of Veterans' Appeals (Board) 
from an August 1997 RO rating decision that denied service 
connection for an acquired psychiatric disability, including 
PTSD.  In a May 2000 decision, the Board denied the appeal.

The veteran appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
He also appointed Roger W. Rutherford, attorney, to represent 
him before the Court.  In a December 2000 order, the Court 
granted a December 2000 joint motion from the parties to 
vacate and remanded the Board's May 2000 decision for further 
action.  The case was thereafter returned to the Board.

In a December 2000 letter, the Board asked the attorney 
whether he would represent the veteran before VA and whether 
he wanted to submit additional argument and/or evidence.  In 
2001, the attorney submitted additional evidence and 
authorization to represent the veteran before VA.  In August 
2001, the Board remanded the case to the RO for additional 
development.


FINDINGS OF FACT

1.  During service, the veteran did not engage in combat with 
the enemy.

2.  The claimed PTSD stressors asserted by the veteran are 
not combat-related; the claimed PTSD stressors are 
corroborated by credible supporting evidence.

3.  The veteran does not have PTSD.

4.  The veteran's acquired psychiatric disability was not 
present in service or for many years later, and it is not 
related to an incident in service.



CONCLUSION OF LAW

An acquired psychiatric disability, including PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for an acquired 
psychiatric disability, including PTSD, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of any psychiatric 
disability, including PTSD, and to obtain an opinion as to 
the etiology of any psychiatric disability found.  He and his 
attorney have been provided with a statement of the case, 
supplemental statement of the case, the May 2000 Board 
decision, and the December 2000 joint motion to the Court 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In an October 2001 letter, the RO asked the veteran 
to submit medical reports of his psychiatric treatment, and 
in the July 2002 supplemental statement of the case he was 
advised of the evidence needed to substantiate his claim and 
that VA would assist him in obtaining any relevant evidence.  
His attorney has been given the opportunity to submit written 
argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

The veteran had active service from September 1967 to May 
1969.

Service documents show that the veteran served in Vietnam 
from March 1968 to May 1969, and that his principal duty 
while in that country was security guard and equipment 
operator.  These records reveal that his unit participated in 
the TET Counter Offensive and an unnamed campaign while he 
was in Vietnam.  He was awarded the National Defense Service 
Medal, Vietnam Service Medal, and the Vietnam Campaign Medal.

Service medical records are negative for a psychiatric 
disability.  At the time of his medical examination in May 
1969 for separation from service he reported no history of 
nervous trouble of any sort and a psychiatric disability was 
not found.

VA and private medical records, including records received 
from the Social Security Administration (SSA) in 1998, show 
that the veteran was treated and evaluated for psychiatric 
problems from the 1990's to 2002.  The more salient medical 
reports are discussed below.

The medical records received from the SSA reveal that the 
veteran underwent an independent medical evaluation in 
September 1995.  He reported that he first saw a psychiatrist 
in June 1995 after being referred by a physician for symptoms 
of depression, irritability, some suicide ideation, and an 
increasing temper.  He stated that the symptoms began in the 
Spring of 1994 before sustaining a left knee injury in 
November 1994.  He later reported that he actually began 
feeling depressed following a back injury in 1989.  He 
reported starting to take Prozac in July 1994.  He reported 
worsening symptoms, including anhedonia, hopelessness, 
extreme irritability, appetite changes with a 20 pound weight 
gain, anxiety, diminished interest in sex, nightmares, and 
decreased memory.  He denied any PTSD symptoms.  He denied 
using alcohol for 20 years, but he had a DUI (driving under 
the influence) in 1990.  The Axis I diagnoses were adjustment 
disorder, unspecified; major depression in substantial 
remission; and consider alcohol abuse that was denied by the 
veteran. 

A private medical report dated in May 1996 notes that the 
veteran had a sleep disorder with nightmares about Vietnam 
and seeing "gooks" who got shot and didn't stay dead.  It 
was noted that the veteran had been treated for psychiatric 
problems since 1995.  It was noted that his depression had 
worsened and the signatory, a medical doctor, upgraded the 
condition to included plus or minus psychosis.  The examiner 
also upgraded the diagnosis to include PTSD.

The veteran underwent a VA psychiatric examination in 
November 1996.  He gave a history of working as a gate guard 
in Vietnam for 4 to 5 months and that he also had to patrol 
late at night, checking on bunkers to observe that guards 
were awake and not on drugs.  He reported sniper and mortar 
attacks during the night around his position.  He reported 
shooting back at reactionary forces and that he saw a 17 year 
old soldier who had accidentally shot himself die.  He 
reported that he did not witness the death of the young 
soldier because he was in another bunker.  He was alert and 
oriented, cooperative, fairly well groomed, and normoactive 
except for hand tremors and being shaky.  His affect was 
constricted with decreased intensity with some dysphoria and 
anxious mood.  His rate of speech was normal, coherent, and 
logical.  There was no evidence of flight of ideas, looseness 
of associations or any hallucinations, delusions or any other 
perceptual disturbances.  He was not suicidal or homicidal.  
His concentration was good.  His long-term and short-term 
memory were intact.  His judgment was good and his insight 
adequate.  The Axis I diagnoses were generalized anxiety 
disorder; depressive disorder, not otherwise specified; and 
history of alcohol abuse until 1990.

The SSA documents show that an Administrative Law Judge in 
May 1997 determined that the veteran was entitled to 
disability benefits.  His impairments were degenerative disc 
disease, degenerative arthritis of the left knee, 
hypertension, anxiety depression, major affective disorder-
depression, and PTSD related to Vietnam.

In August 1997, the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) responded to a request from the RO 
to provide information on the veteran's alleged stressors in 
Vietnam.  Service department documents were included with the 
letter from the USASCRUR that revealed a soldier in the 
veteran's unit had died of a gunshot wound to the head while 
in Vietnam and that the veteran's unit participated in 
campaigns against the enemy while the veteran was in Vietnam.

A private medical report dated in November 1997 signed by the 
physician who wrote the above-noted May 1996 private medical 
report notes that the veteran had worsening PTSD symptoms.  
It was suggested that PTSD was not found at the veteran's VA 
psychiatric examination because the veteran tended not to 
dwell on those symptoms.  The diagnoses were anxiety 
depression with insomnia associated with chronic pain, major 
affective disorder-depression with intermittent psychosis, 
and PTSD related to Vietnam.

The veteran underwent a VA psychiatric examination in January 
1999.  He wanted to be evaluated for PTSD.  He reported 
symptoms of going into a rage for any number of reasons, not 
being able to stay in crowds, getting mad at people to an 
extreme, especially when he had been drinking, and dreaming 
about the Army.  He stated he had a very good time and wished 
he could be back in the Army.  He stated that he had never 
been hospitalized for psychiatric treatment.  He reported 
working as a military policeman in service.  He reported that 
a young soldier had accidentally shot himself while he was in 
Vietnam, although he had not seen the incident and had been 
told about it later.  He reported that during his guard time, 
primarily at night, he was always in fear of being shot.  He 
reported that he had never been in direct combat, but he 
feared some sniper would get him.  He reported having 
recurrent dreams and nightmares of events approximately 12 
times per month.  He did not describe those as nightmares, 
but more as dreams of being back in the Army.  He stated when 
he had those dreams the next morning he felt as though he 
wished he was back in the Army because "those were very good 
times".  He reported flashbacks or re-experiencing of 
certain events on an average of about one day per month and 
that he recalled a specific incident of when some missiles 
were fired upon a gate that he was close by.  He saw the 
fireball, nobody was injured, and there was no enemy charge 
afterwards, but he recalled being very fearful of that event.  
When he heard an explosive type noise he would recall that 
incident.  He also would begin sweating and have a rapid 
heart rate with fast breathing when he remembered the missile 
attack.  

At the above examination, the veteran's speech tone and rate 
were normal.  He described his mood as pretty good that was 
constant with his overall affect.  In general his affect was 
full range.  He did appear mildly anxious that the examiner 
attributed to his nervousness related to coming in for the 
examination.  He was oriented to person, place, time, and 
situation.  He reported occasional suicidal ideation with no 
plan.  He reported thinking of killing other people and often 
fantasized that he was the executioner.  The Axis I diagnoses 
were depression not otherwise specified, anxiety not 
otherwise specified, intermittent explosive disorder, and 
chronic alcohol abuse.  The examiner concluded that the 
veteran did not meet the criteria of DSM-IV for the diagnosis 
of PTSD, although he had some symptoms.  It was noted that 
his primary psychiatric diagnosis was evident prior to 
military and was not aggravated by active service because the 
veteran reported that he would get into rages and fights 
prior to going into service.

A private medical report shows that the veteran underwent 
psychological evaluation in March 2001.  The personality 
assessment inventory test yielded a valid profile.  All 
clinical scales were within normal parameters except for 
anxiety, anxiety related disorders, and depression.  The 
highest ARD elevation was ARD-T that confirmed the PTSD 
diagnosis made by the above physician.  The Axis I diagnoses 
were PTSD, alcohol abuse, and depressive disorder not 
otherwise specified.

In August 2001, the Board remanded the case to the RO in 
order to have the veteran undergo a VA psychiatric 
examination by a board of 2 psychiatrists in order to 
determine the nature and extent of the veteran's psychiatric 
conditions and to obtain an opinion as to the etiology of any 
psychiatric condition found.  In May 2002, the veteran 
underwent such examination.

The report of the May 2002 VA psychiatric examination notes 
that the veteran was evaluated by 2 psychiatrists who 
reviewed the evidence in the veteran's claims folder.  The 
veteran reported that he continued to use Prozac that helped 
him with his irritability and temper episodes.  He indicated 
that he had nightmares.  There was a change in his previous 
report of nightmares, in his current nightmares he perceived 
snakes chasing him or that he was in a motor vehicle accident 
or that he was in a fight.  It was noted that a member of his 
unit had died while in Vietnam, and that he had not witnessed 
the event.  He reported traveling the unit perimeter in a 
jeep at night to check on guard stations and that there was a 
missile attack on a gate in his vicinity, creating fireballs, 
that he witnessed, but led to no further attack or shooting.  
On mental status examination, there was a coarse, high 
amplitude tremor of the hands, that waxed and waned over the 
course of the interview.  He sat calmly in his chair and was 
pleasant and cooperative.  His palms were demonstrably 
sweaty.  His speech was normal in rate, volume, and prosody.  
He described his mood as irritable; that was not consistent 
with the affect during the course of this 2 hour examination.  
In general, his affect was wide ranging and showed capability 
for social, smiling, and use of humor.  He did, at periods 
during the interview, appear anxious.  

At the above examination, the veteran was oriented to person, 
place, time, and situation.  His intelligence was not 
formally assessed, but based on his education achievement, 
his current language skills and comprehension, the examiner 
estimated his intelligence to be average.  He did not reveal 
current suicidal, homicidal or persecutory thinking.  
Delusional thinking was not present.  His mood was not 
depressed, although he did report chronic issues of 
dysphoria.  His mood was anxious, as manifested by sweaty 
palms and episodically anxious affect.  He did not manifest 
paranoid ideation.  He reported ritualized handwashing, up to 
20 times per day, that he related to a fear of getting 
"germs" and his sweaty palms.  He did not manifest 
ritualistic behavior.  He described typical panic attacks one 
to 2 times per week, but those were not observed during the 
interview.  He described impaired impulse control concerning 
the confrontation of people that he believed had behaved 
rudely or inappropriately with him.  His thought processes 
were goal-directed, logical and coherent.  There were no 
signs of psychosis.  There was no self talk, distractibility, 
sudden looking away or inappropriate affect to suggest that 
he was responding to internal stimuli.  His judgment and 
memory were good.  He had insight into his current life 
situation and his difficulties with anxiety.  He continued to 
describe symptoms suggestive of PTSD that he related to his 
military duty trauma.  

The evaluation did not alter the veteran's reported history 
of trauma, but the history did not currently meet the 
stressor criteria of DSM IV in the opinion of both examiners.  
He indicated intrusive recollections saying "I think about 
the Army every day."  Dreams were as previously noted.  
Regarding the question of flashbacks, he said, "To tell you 
the truth, no".  He did describe exposure distress, feeling 
angry, and having cold chills, the trigger being the news of 
current war time events on television and in the newspaper.  
However, he did not reveal active avoidance of situations 
highly suggestive of Vietnam and indicated that he saw the 
recent Vietnam-based movie We Were Solders and had previously 
seen Platoon.  It was apparent that there was no 
estrangement, as he was able to describe very warm feelings 
and a desire to visit with his children, grandchildren, and 
wife.  A restricted affect was not noted.  He described 
hypervigilance, but did not demonstrate this with the usual 
foot traffic and closing doors outside the examination room.  
He described startle, but again this was not seen during the 
interview.  He described moderately impaired sleep with 
frequent awakening, but it was quite apparent that he needed 
to urinate and benign prostatic enlargement was a major 
portion of this.  

The examiners at the above VA examination concluded that the 
veteran had an anxiety disorder.  The examiners did not 
believe that the veteran's experiences in Vietnam constituted 
legitimate PTSD stressors.  The examiners also found that the 
veteran was not able to spontaneously describe the full gamut 
of PTSD specific symptomatology that was required by DSM-4 
for the diagnosis of PTSD.  The Axis I diagnosis was anxiety 
disorder, not otherwise specified.  The examiners opined that 
this disorder began in the early 1990's.  The examiners 
concluded that the veteran did not have PTSD.  The examiners 
did not believe that the veteran's experiences in Vietnam 
were sufficient to constitute a PTSD stressor.  It was noted 
that he had not witnessed the death of anyone, nor did he see 
corpses.  Most of his fears in Vietnam, as he stated them, 
were the fear of what could happen.  He was inconsistent in 
portraying his time in Vietnam over multiple examinations 
over time.  He had told other examiners that it was "the 
best time", and he told the examiner at this examination 
that he was "sad on leaving."  He extended his time in 
Vietnam, such that he could shorten his overall enlistment.  

The examiners noted that over multiple interviews, the 
veteran's history of nervous difficulties had been 
inconsistent.  Furthermore, when asked to describe his 
symptoms spontaneously with out cueing, he was unable to 
provide many details beyond the stereotypical report of 
nightmares, problems with crowds, and temper.  In previous 
examinations, he had indicated that his dreams were not 
nightmares, but fun dreams about his times in Vietnam.  He 
was only able to give a sparse description of the impact of 
his reported symptoms on his life.  It was opined that the 
anxiety disorder was not likely to have had any relationship 
to his Vietnam or military service.  It was much more likely 
to have resulted from his many years of working in the coal 
mine industry.  The onset of his seeking psychiatric care 
from a private physician was coincident with his time in the 
mines, and his injuries from mining work, his ultimate 
pursuit of SSA disability.  With regard to the diagnosis of 
PTSD by the private physician and on psychological 
evaluation, the VA psychiatrists noted that it appeared that 
those medical specialists simply took the veteran at his word 
as he described subjective complaints and linked them himself 
to his military experience.  It was noted that an independent 
physician hired by the SSA had not found PTSD.  

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. §  
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Although service connection may be established 
based on other in-service stressors, the following provisions 
apply for specified in-service stressors as set forth below:

(1) If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.
(2) If the evidence establishes that the 
veteran was a prisoner-of-war under the 
provisions of 38 C.F.R. § 3.1(y) and the 
claimed stressor is related to that 
prisoner-of-war experience, in the 
absence of clear and convincing evidence 
to the contrary, and provided that the 
claimed stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) as 
amended by 67 Fed. Reg. 10330-10332 
(March 7, 2002).

In this case, the veteran does not allege that he was in 
combat with the enemy while in Vietnam.  Hence, the 
provisions of 38 U.S.C.A. § 1154(b) are not for application.  
He does, however, state that was exposed to stressful 
experiences when in that country.  He reports that a young 
soldier in his unit accidentally killed himself and that he 
was exposed to sniper and motor attacks while on guard duty 
in Vietnam.  Those incidents are somewhat corroborated by 
service documents and a report from the USASCRUR that show 
his unit participated in campaigns against the enemy when he 
was in Vietnam, and the USASCRUR has verified that a soldier 
in the veteran's unit died from a gunshot wound to the head 
while in Vietnam.  Although a noncombat veteran's testimony 
alone is insufficient proof of a stressor, Moreau v. Brown, 9 
Vet. App. 389, 396 (1996), there need not be corroboration in 
every detail, Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The fact that the veteran was stationed with a unit that was 
present while attacks occurred would strongly suggest that he 
was, in fact, exposed to the attacks.  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  Pentecost v. Principi, 16 Vet. App. 124 
(2002).  The Board recognizes that the examiners who 
conducted the May 2002 VA psychiatric examination concluded 
that the veteran's experiences in Vietnam were not sufficient 
to constitute stressors for PTSD, but the evidence as a whole 
corroborates the veteran's claimed PTSD stressors in Vietnam 
and other examiners have linked the veteran's PTSD to those 
stressors.  Under the circumstances, the Board finds that the 
evidence supports the veteran's claimed PTSD stressors in 
Vietnam.

The next question for the Board to determine is whether the 
veteran has a diagnosis of PTSD that meets the criteria of 
DSM IV or DSM III, that is whether his symptoms support such 
a diagnosis as required under the provisions of 38 C.F.R. 
§ 4.125(a).  In this regard, the criteria of DSM III and DSM 
IV have not significantly changed.

A private medical doctor has concluded that the veteran has 
PTSD based on his treatment and evaluation of the veteran, 
but that diagnosis was not found on VA psychiatric 
examinations of the veteran in 1996, 1999, and 2002, the last 
examination being conducted by 2 psychiatrists.  The reports 
of the VA psychiatric examinations indicate that the veteran 
has some PTSD symptoms, but not enough symptoms to support 
the diagnosis of PTSD.  The examiners who conducted the May 
2002 VA psychiatric examination reviewed the evidence in the 
veteran's claims folder and concluded that over multiple 
interviews the veteran's history of nervous difficulties had 
been inconsistent.  Furthermore, when asked to describe his 
symptoms spontaneously without cueing, he was unable to 
provide many details beyond the stereotypical report of 
nightmares, problems with crowds, and temper.  In previous 
examinations, he had indicated that his dreams were not 
nightmares, but fun dreams about his times in Vietnam.  He 
was only able to give a sparse description of the impact of 
his reported symptoms on his life.  

The Board finds the opinions of the psychiatrists who 
conducted the May 2002 VA examination to be more persuasive 
than the private reports of psychiatric evaluation of the 
veteran by a private physician.  The opinions of the VA 
psychiatrists are supported by the report of the veteran's 
psychiatric evaluation by an independent medical expert in 
1995 for SSA purposes who did not find PTSD.  The reports of 
the private psychiatrist are not supported by other medical 
reports, except the private medical report of the veteran's 
psychological evaluation in March 2001 that also revealed 
clinical scales with abnormal parameters for anxiety and 
supports the diagnosis of anxiety disorder not otherwise 
specified found at the May 2002 VA psychiatric examination.  

After consideration of all the evidence, the Board finds that 
the greater weight of the evidence is against the diagnosis 
of PTSD under the criteria of DSM III or DSM IV.  Hence, the 
veteran does not meet the criteria for service connection for 
that disorder.  

The evidence does not show that the veteran had a psychiatric 
disability in service or for many years later.  The evidence 
does not link his current psychiatric disability to an 
incident of service, and the examiners who conducted the May 
2002 VA psychiatric examination opined that the veteran's 
anxiety disorder was most likely unrelated to an incident of 
service.  There is no competent evidence of record to refute 
that opinion.  The veteran's lay statements to the effect 
that his current psychiatric disability is related to 
incidents of service is not competent evidence because the 
record does not show that he has the training, education or 
experience to make medical diagnoses, statements or opinions.  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, including 
PTSD, and the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


